Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/21/2021.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  	Regarding claim 1, in line 5-6, “Metal Oxide Varistors (MOVs)” should read as “Metal Oxide Varistor (MOV)”;in line 6, “the housing” should read as “the external housing”;in line 8, “bottom” should read as “a bottom”; in line 21, “a power source” should read as “said power source”;in line 31, “LCDI” should read as “LCDI device”;in line 33, “said MOV containment cavity” should read as “said at least one containment cavity including said plurality of walls to surround said at least one MOV”.	Regarding claim 2, in line 2, “said load input conductor containment cavity plurality of walls” should read as “said plurality of walls of said load input conductor containment cavity”;in line 4-5, “said at least one Metal Oxide Varistors (MOV) containment cavity plurality of walls” should read as “said plurality of walls to surround said at least one MOV”.	Regarding claim 3, in line 3, “said at least one Metal Oxide Varistors (MOV) containment cavities” should read as “said at least one containment cavity including said plurality of walls to surround said at least one MOV”;	Regarding claim 4, in line 3, “a)” should read as “(a)”;in line 9, “said switch” should read as “said first switch”;in line 10, “said switch” should read as “said first switch”;in line 12-13, “the arcing condition” should read as “an arcing condition”;in line 14-15, “a presence of an arcing condition” should read as “the presence of the arcing condition”;in line 15, “between one of” should read as “between the one of”;in line 20, “an arcing condition” should read as “the arcing condition”.
	Regarding claim 5, in line 1, “A leakage current detection and interruption (LCDI) device…” should read as “The leakage current detection and interruption (LCDI) device…”;in line 2, “the power connections” should read as “power connections”. 		Regarding claim 6, in line 1, “A leakage current detection and interruption (LCDI) device…” should read as “The leakage current detection and interruption (LCDI) device…”;in line 2, “said plurality of load input conductor containment cavities” should read as “said load input conductor containment cavity”;in line 2-3, “said plurality of actuating member containment cavities” should read as “said plurality of containments cavities of said actuating member”;in line 3, “said at least one Metal Oxide Varistors (MOV) containment cavities” should read as “said at least one containment cavity including said plurality of walls to surround said at least one MOV”. 		Regarding claim 7, in line 5-6, “Metal Oxide Varistors (MOVs)” should read as “Metal Oxide Varistor (MOV)”;in line 6, “the housing” should read as “the external housing”;in line 8, “bottom” should read as “a bottom”; in line 15-16, “said load input conductor containment cavity plurality of walls” should read as “said plurality of walls of said load input conductor containment cavity”;in line 17-18, “said at least one Metal Oxide Varistors (MOV) containment cavity plurality of walls” should read as “said plurality of walls to surround said at least one MOV”;in line 25, “a power source” should read as “said power source”;in line 35, “LCDI” should read as “LCDI device”;in line 37, “said MOV containment cavity” should read as “said at least one containment cavity including said plurality of walls to surround said at least one MOV”.	Regarding claim 8, in line 5-6, “Metal Oxide Varistors (MOVs)” should read as “Metal Oxide Varistor (MOV)”;in line 6, “the housing” should read as “the external housing”;in line 8, “bottom” should read as “a bottom”; in line 17, “said load input conductor containment cavity plurality of walls” should read as “said plurality of walls of said load input conductor containment cavity”;in line 18, “said at least one Metal Oxide Varistors (MOV) containment cavity plurality of walls” should read as “said plurality of walls to surround said at least one MOV”;in line 21, “said at least one Metal Oxide Varistors (MOV) containment cavities” should read as “said at least one containment cavity including said plurality of walls to surround said at least one MOV”; in line 27, “a power source” should read as “said power source”;in line 37, “LCDI” should read as “LCDI device”;in line 39, “said MOV containment cavity” should read as “said at least one containment cavity including said plurality of walls to surround said at least one MOV”.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claim 3, in line 2, “said bottom wall” renders the claim to be indefinite as it is unclear which bottom wall the term is referring to, i.e. the bottom wall of said load input conductor containment cavity or the bottom wall of the containment cavity having walls surrounding the MOV.	For examining purposes, the examiner interprets the bottom wall to be the bottom wall of said load input conductor containment cavity.	Regarding claim 8, in line 20, “said bottom wall” renders the claim to be indefinite as it is unclear which bottom wall the term is referring to, i.e. the bottom wall of said load input conductor containment cavity or the bottom wall of the containment cavity having walls surrounding the MOV.	For examining purposes, the examiner interprets the bottom wall to be the bottom wall of said load input conductor containment cavity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 10 and 14 of US Patent US 9,356,440 B2 (hereinafter “Aromin”) in view of Jakwani et al. (US Patent Application Publication US 2002/0048133 A1, hereinafter “Jakwani”).	Regarding claim 1, Aromin discloses (see claims 1 and 4) a leakage current detection and interruption (LCDI) device, for use as a safety device for a load cable, said load cable connecting a power source with a load, said load cable comprising a power line, a neutral line, a ground line, and a metal sheath which surrounds the power line and the neutral line (see col. 7 lines 49-53), said LCDI device comprising a circuit card assembly including at least one Metal Oxide Varistors (MOVs) (see col. 8 lines 31-35) and adaptable for positioning within an external housing, the housing having a top cover, a bottom cover and a wire cover (see col. 7 lines 54-56), the LCDI device comprising: the circuit card assembly having a top, bottom, a load input section, said load input section comprising load input conductors, and a source input section, said circuit card assembly further including a circuit board, said load input section including a plurality of containment cavities formed on one end of said circuit board, at least one containment cavity comprising a load input conductor containment cavity, including a plurality of walls to surround said load input conductors (see col. 7 lines 56-65);said source input section including an actuating member positioned on an opposite end to the one end of said circuit board, said actuating member including a plurality of containment cavities therein, said plurality of containment cavities of said actuating member including a plurality of walls, said source input section further including a plurality of conductors having a first end and a second end, said first end for engagement into a power source, said second end surrounded by said plurality of walls of said plurality of containment cavities of said actuating member (see col. 7 line 65 – col. 8 line 7); a plurality of movable contact arms, said movable contact arms having load contacts at one end, and having source contacts at an opposite end to the one end, said load contacts surrounded by said plurality of walls of said plurality of containment cavities of said load input section, said source contact surrounded by said plurality of walls of said plurality of containment cavities of said actuating member, said source contacts of said plurality of movable contact arms and said second end of said plurality of conductors of said source input section adaptable for engagement and disengagement when said LCDI is operable (see col. 8 lines 8-17); wherein said load input conductor containment cavity, said plurality of containment cavities of said actuating member, and said MOV containment cavity are included as part of said circuit card assembly, said circuit card assembly adapted for fitment within said external housing (see col. 8 lines 18-21). 	Aromin does not disclose at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs).	However, Jakwani teaches (see Fig. 5) at least one containment cavity (321) including a plurality of walls (See walls surrounding 321) to surround said at least one Metal Oxide Varistors (MOVs) (MOV 412).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin to include at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).

	Regarding claim 2, Aromin discloses (see claim 2) wherein said load input conductor containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (see col. 8 lines 22-25).	Aromin does not disclose wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls. 
	However, Jakwani teaches (see Fig. 5) wherein said at least one Metal Oxide Varistors (MOVs) containment cavity (321) plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (See walls surrounding 321, bottom wall 213, as seen in Fig. 3, and top wall 220).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).
	Regarding claim 3, as best understood, Aromin does not disclose wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities. 	However, Jakwani teaches (see Fig. 11) wherein said bottom wall (213) is common to said load input conductor containment cavity (322, housing load input conductor equivalent to electric circuit housed within module 200, see [0036]) and said at least one Metal Oxide Varistors (MOVs) containment cavities (322 and 321 share common bottom 213).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani) while keeping spacing efficient.

	Regarding claim 4, Aromin discloses (see claim 9) wherein said circuit card assembly further includes: a) a circuit breaker comprising a first switch located in one of said lines between the power source and the load, said switch having a first position in which the power source in its associated line is connected to the load and a second position in which the power source in its associated line is not connected to the load (see col. 8 lines 62-66), (b) a circuit opening device for setting said first switch in either its first position or its second position, said circuit opening device being operable in either a first state or a second state, said circuit opening device setting said switch in its first position when in its first state and said circuit opening device setting said switch in its second position when in its second state (see col. 9 lines 1-7), (c) a first silicon controlled rectifier (SCR) for detecting a presence of the arcing condition between one of said lines and the metal sheath, said first SCR setting said circuit opening device at its second state upon detecting a presence of an arcing condition between one of said lines and the metal sheath, said first SCR comprising an anode, a cathode and a gate (see col. 9 lines 8-14), and (d) a diode bridge connecting the first SCR to the circuit opening device, the diode bridge acting to detect a presence of an arcing condition between an other of said lines and the metal sheath, said diode bridge setting said circuit opening device at its second state upon detecting the presence of an arcing condition between the other of said lines and the metal sheath (see col. 9 lines 15-21). 

	Regarding claim 5, Aromin discloses (see claim 10) wherein the power connections for said circuit opening device, said first SCR and said diode bridge are derived from said power and neutral lines at the load (see Col. 9 lines 22-25). 

	Regarding claim 6, Aromin discloses (see claim 14) wherein said plurality of load input conductor containment cavities, said plurality of actuating member containment cavities are made from a fire retardant phenolic material (see col. 10 lines 15-18).	Aromin does not disclose wherein said plurality of MOV input containment cavities are made from a fire retardant phenolic material.	However, Jakwani teaches (see Fig. 5) wherein said plurality of MOV input containment cavities are made from a non-conductive material (equivalent to Aromin’s fire retardant phenolic material to prevent arcing and high heat dissipation. See [0033] of Jakwani). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin wherein said plurality of MOV input containment cavities are made from a fire retardant phenolic material, as taught by Jakwani and Aromin, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).	Regarding claim 7, Aromin discloses (see claims 1 and 4) a leakage current detection and interruption (LCDI) device, for use as a safety device for a load cable, said load cable connecting a power source with a load, said load cable comprising a power line, a neutral line, a ground line, and a metal sheath which surrounds the power line and the neutral line (see col. 7 lines 49-53), said LCDI device comprising a circuit card assembly including at least one Metal Oxide Varistors (MOVs) (see col. 8 lines 31-35) and adaptable for positioning within an external housing, the housing having a top cover, a bottom cover and a wire cover (see col. 7 lines 54-56), the LCDI device comprising: the circuit card assembly having a top, bottom, a load input section, said load input section comprising load input conductors, and a source input section, said circuit card assembly further including a circuit board, said load input section including a plurality of containment cavities formed on one end of said circuit board, at least one containment cavity comprising a load input conductor containment cavity, including a plurality of walls to surround said load input conductors (see col. 7 lines 56-65), wherein said load input conductor containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (see col. 8 lines 22-25);said source input section including an actuating member positioned on an opposite end to the one end of said circuit board, said actuating member including a plurality of containment cavities therein, said plurality of containment cavities of said actuating member including a plurality of walls, said source input section further including a plurality of conductors having a first end and a second end, said first end for engagement into a power source, said second end surrounded by said plurality of walls of said plurality of containment cavities of said actuating member (see col. 7 line 65 – col. 8 line 7); a plurality of movable contact arms, said movable contact arms having load contacts at one end, and having source contacts at an opposite end to the one end, said load contacts surrounded by said plurality of walls of said plurality of containment cavities of said load input section, said source contact surrounded by said plurality of walls of said plurality of containment cavities of said actuating member, said source contacts of said plurality of movable contact arms and said second end of said plurality of conductors of said source input section adaptable for engagement and disengagement when said LCDI is operable (see col. 8 lines 8-17); wherein said load input conductor containment cavity, said plurality of containment cavities of said actuating member, and said MOV containment cavity are included as part of said circuit card assembly, said circuit card assembly adapted for fitment within said external housing (see col. 8 lines 18-21). 	Aromin does not disclose at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls.	However, Jakwani teaches (see Fig. 5) at least one containment cavity (321) including a plurality of walls (See walls surrounding 321) to surround said at least one Metal Oxide Varistors (MOVs) (MOV 412), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity (321) plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (See walls surrounding 321, bottom wall 213, as seen in Fig. 3, and top wall 220).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin to include at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).	Regarding claim 8, as best understood, Aromin discloses (see claims 1 and 4) a leakage current detection and interruption (LCDI) device, for use as a safety device for a load cable, said load cable connecting a power source with a load, said load cable comprising a power line, a neutral line, a ground line, and a metal sheath which surrounds the power line and the neutral line (see col. 7 lines 49-53), said LCDI device comprising a circuit card assembly including at least one Metal Oxide Varistors (MOVs) (see col. 8 lines 31-35) and adaptable for positioning within an external housing, the housing having a top cover, a bottom cover and a wire cover (see col. 7 lines 54-56), the LCDI device comprising: the circuit card assembly having a top, bottom, a load input section, said load input section comprising load input conductors, and a source input section, said circuit card assembly further including a circuit board, said load input section including a plurality of containment cavities formed on one end of said circuit board, at least one containment cavity comprising a load input conductor containment cavity, including a plurality of walls to surround said load input conductors (see col. 7 lines 56-65), wherein said load input conductor containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (see col. 8 lines 22-25);said source input section including an actuating member positioned on an opposite end to the one end of said circuit board, said actuating member including a plurality of containment cavities therein, said plurality of containment cavities of said actuating member including a plurality of walls, said source input section further including a plurality of conductors having a first end and a second end, said first end for engagement into a power source, said second end surrounded by said plurality of walls of said plurality of containment cavities of said actuating member (see col. 7 line 65 – col. 8 line 7); a plurality of movable contact arms, said movable contact arms having load contacts at one end, and having source contacts at an opposite end to the one end, said load contacts surrounded by said plurality of walls of said plurality of containment cavities of said load input section, said source contact surrounded by said plurality of walls of said plurality of containment cavities of said actuating member, said source contacts of said plurality of movable contact arms and said second end of said plurality of conductors of said source input section adaptable for engagement and disengagement when said LCDI is operable (see col. 8 lines 8-17); wherein said load input conductor containment cavity, said plurality of containment cavities of said actuating member, and said MOV containment cavity are included as part of said circuit card assembly, said circuit card assembly adapted for fitment within said external housing (see col. 8 lines 18-21). 	Aromin does not disclose at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, and wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities.	However, Jakwani teaches (see Fig. 5 and Fig. 11) at least one containment cavity (321) including a plurality of walls (See walls surrounding 321) to surround said at least one Metal Oxide Varistors (MOVs) (MOV 412), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity (321) plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (See walls surrounding 321, bottom wall 213, as seen in Fig. 3, and top wall 220), and wherein said bottom wall (213) is common to said load input conductor containment cavity (322, housing load input conductor equivalent to electric circuit housed within module 200, see [0036]) and said at least one Metal Oxide Varistors (MOVs) containment cavities (322 and 321 share common bottom 213).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin to include at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, and wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani) while keeping spacing efficient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aromin (US Patent US 9,356,440 B2) in view of Jakwani et al. (US Patent Application Publication US 2002/0048133 A1, hereinafter “Jakwani”).	Regarding claim 1, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 4) a leakage current detection and interruption (LCDI) device, for use as a safety device for a load cable, said load cable connecting a power source with a load, said load cable comprising a power line, a neutral line, a ground line, and a metal sheath which surrounds the power line and the neutral line (see col. 7 lines 49-53), said LCDI device comprising a circuit card assembly including at least one Metal Oxide Varistors (MOVs) (see col. 8 lines 31-35) and adaptable for positioning within an external housing, the housing having a top cover, a bottom cover and a wire cover (see col. 7 lines 54-56), the LCDI device comprising: the circuit card assembly having a top, bottom, a load input section, said load input section comprising load input conductors, and a source input section, said circuit card assembly further including a circuit board, said load input section including a plurality of containment cavities formed on one end of said circuit board, at least one containment cavity comprising a load input conductor containment cavity, including a plurality of walls to surround said load input conductors (see col. 7 lines 56-65);said source input section including an actuating member positioned on an opposite end to the one end of said circuit board, said actuating member including a plurality of containment cavities therein, said plurality of containment cavities of said actuating member including a plurality of walls, said source input section further including a plurality of conductors having a first end and a second end, said first end for engagement into a power source, said second end surrounded by said plurality of walls of said plurality of containment cavities of said actuating member (see col. 7 line 65 – col. 8 line 7); a plurality of movable contact arms, said movable contact arms having load contacts at one end, and having source contacts at an opposite end to the one end, said load contacts surrounded by said plurality of walls of said plurality of containment cavities of said load input section, said source contact surrounded by said plurality of walls of said plurality of containment cavities of said actuating member, said source contacts of said plurality of movable contact arms and said second end of said plurality of conductors of said source input section adaptable for engagement and disengagement when said LCDI is operable (see col. 8 lines 8-17); wherein said load input conductor containment cavity, said plurality of containment cavities of said actuating member, and said MOV containment cavity are included as part of said circuit card assembly, said circuit card assembly adapted for fitment within said external housing (see col. 8 lines 18-21). 	Aromin does not disclose at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs).	However, Jakwani teaches (see Fig. 5) at least one containment cavity (321) including a plurality of walls (See walls surrounding 321) to surround said at least one Metal Oxide Varistors (MOVs) (MOV 412).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin to include at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).
	Regarding claim 2, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 2) wherein said load input conductor containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (see col. 8 lines 22-25).	Aromin does not disclose wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls. 
	However, Jakwani teaches (see Fig. 5) wherein said at least one Metal Oxide Varistors (MOVs) containment cavity (321) plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (See walls surrounding 321, bottom wall 213, as seen in Fig. 3, and top wall 220).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).
	Regarding claim 3, as best understood, Aromin does not disclose wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities. 	However, Jakwani teaches (see Fig. 11) wherein said bottom wall (213) is common to said load input conductor containment cavity (322, housing load input conductor equivalent to electric circuit housed within module 200, see [0036]) and said at least one Metal Oxide Varistors (MOVs) containment cavities (322 and 321 share common bottom 213).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani) while keeping spacing efficient.

	Regarding claim 4, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 9) wherein said circuit card assembly further includes: a) a circuit breaker comprising a first switch located in one of said lines between the power source and the load, said switch having a first position in which the power source in its associated line is connected to the load and a second position in which the power source in its associated line is not connected to the load (see col. 8 lines 62-66), (b) a circuit opening device for setting said first switch in either its first position or its second position, said circuit opening device being operable in either a first state or a second state, said circuit opening device setting said switch in its first position when in its first state and said circuit opening device setting said switch in its second position when in its second state (see col. 9 lines 1-7), (c) a first silicon controlled rectifier (SCR) for detecting a presence of the arcing condition between one of said lines and the metal sheath, said first SCR setting said circuit opening device at its second state upon detecting a presence of an arcing condition between one of said lines and the metal sheath, said first SCR comprising an anode, a cathode and a gate (see col. 9 lines 8-14), and (d) a diode bridge connecting the first SCR to the circuit opening device, the diode bridge acting to detect a presence of an arcing condition between an other of said lines and the metal sheath, said diode bridge setting said circuit opening device at its second state upon detecting the presence of an arcing condition between the other of said lines and the metal sheath (see col. 9 lines 15-21). 

	Regarding claim 5, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 10) wherein the power connections for said circuit opening device, said first SCR and said diode bridge are derived from said power and neutral lines at the load (see Col. 9 lines 22-25). 

	Regarding claim 6, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 14) wherein said plurality of load input conductor containment cavities, said plurality of actuating member containment cavities are made from a fire retardant phenolic material (see col. 10 lines 15-18).	Aromin does not disclose wherein said plurality of MOV input containment cavities are made from a fire retardant phenolic material.	However, Jakwani teaches (see Fig. 5) wherein said plurality of MOV input containment cavities are made from a non-conductive material (equivalent to Aromin’s fire retardant phenolic material to prevent arcing and high heat dissipation. See [0033] of Jakwani). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin wherein said plurality of MOV input containment cavities are made from a fire retardant phenolic material, as taught by Jakwani and Aromin, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).	Regarding claim 7, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 4) a leakage current detection and interruption (LCDI) device, for use as a safety device for a load cable, said load cable connecting a power source with a load, said load cable comprising a power line, a neutral line, a ground line, and a metal sheath which surrounds the power line and the neutral line (see col. 7 lines 49-53), said LCDI device comprising a circuit card assembly including at least one Metal Oxide Varistors (MOVs) (see col. 8 lines 31-35) and adaptable for positioning within an external housing, the housing having a top cover, a bottom cover and a wire cover (see col. 7 lines 54-56), the LCDI device comprising: the circuit card assembly having a top, bottom, a load input section, said load input section comprising load input conductors, and a source input section, said circuit card assembly further including a circuit board, said load input section including a plurality of containment cavities formed on one end of said circuit board, at least one containment cavity comprising a load input conductor containment cavity, including a plurality of walls to surround said load input conductors (see col. 7 lines 56-65), wherein said load input conductor containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (see col. 8 lines 22-25);said source input section including an actuating member positioned on an opposite end to the one end of said circuit board, said actuating member including a plurality of containment cavities therein, said plurality of containment cavities of said actuating member including a plurality of walls, said source input section further including a plurality of conductors having a first end and a second end, said first end for engagement into a power source, said second end surrounded by said plurality of walls of said plurality of containment cavities of said actuating member (see col. 7 line 65 – col. 8 line 7); a plurality of movable contact arms, said movable contact arms having load contacts at one end, and having source contacts at an opposite end to the one end, said load contacts surrounded by said plurality of walls of said plurality of containment cavities of said load input section, said source contact surrounded by said plurality of walls of said plurality of containment cavities of said actuating member, said source contacts of said plurality of movable contact arms and said second end of said plurality of conductors of said source input section adaptable for engagement and disengagement when said LCDI is operable (see col. 8 lines 8-17); wherein said load input conductor containment cavity, said plurality of containment cavities of said actuating member, and said MOV containment cavity are included as part of said circuit card assembly, said circuit card assembly adapted for fitment within said external housing (see col. 8 lines 18-21). 	Aromin does not disclose at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls.	However, Jakwani teaches (see Fig. 5) at least one containment cavity (321) including a plurality of walls (See walls surrounding 321) to surround said at least one Metal Oxide Varistors (MOVs) (MOV 412), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity (321) plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (See walls surrounding 321, bottom wall 213, as seen in Fig. 3, and top wall 220).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin to include at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani).	Regarding claim 8, as best understood, Aromin discloses (see Fig. 1 and Fig. 9 and claims 1 and 4) a leakage current detection and interruption (LCDI) device, for use as a safety device for a load cable, said load cable connecting a power source with a load, said load cable comprising a power line, a neutral line, a ground line, and a metal sheath which surrounds the power line and the neutral line (see col. 7 lines 49-53), said LCDI device comprising a circuit card assembly including at least one Metal Oxide Varistors (MOVs) (see col. 8 lines 31-35) and adaptable for positioning within an external housing, the housing having a top cover, a bottom cover and a wire cover (see col. 7 lines 54-56), the LCDI device comprising: the circuit card assembly having a top, bottom, a load input section, said load input section comprising load input conductors, and a source input section, said circuit card assembly further including a circuit board, said load input section including a plurality of containment cavities formed on one end of said circuit board, at least one containment cavity comprising a load input conductor containment cavity, including a plurality of walls to surround said load input conductors (see col. 7 lines 56-65), wherein said load input conductor containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (see col. 8 lines 22-25);said source input section including an actuating member positioned on an opposite end to the one end of said circuit board, said actuating member including a plurality of containment cavities therein, said plurality of containment cavities of said actuating member including a plurality of walls, said source input section further including a plurality of conductors having a first end and a second end, said first end for engagement into a power source, said second end surrounded by said plurality of walls of said plurality of containment cavities of said actuating member (see col. 7 line 65 – col. 8 line 7); a plurality of movable contact arms, said movable contact arms having load contacts at one end, and having source contacts at an opposite end to the one end, said load contacts surrounded by said plurality of walls of said plurality of containment cavities of said load input section, said source contact surrounded by said plurality of walls of said plurality of containment cavities of said actuating member, said source contacts of said plurality of movable contact arms and said second end of said plurality of conductors of said source input section adaptable for engagement and disengagement when said LCDI is operable (see col. 8 lines 8-17); wherein said load input conductor containment cavity, said plurality of containment cavities of said actuating member, and said MOV containment cavity are included as part of said circuit card assembly, said circuit card assembly adapted for fitment within said external housing (see col. 8 lines 18-21). 	Aromin does not disclose at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, and wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities.	However, Jakwani teaches (see Fig. 5 and Fig. 11) at least one containment cavity (321) including a plurality of walls (See walls surrounding 321) to surround said at least one Metal Oxide Varistors (MOVs) (MOV 412), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity (321) plurality of walls includes a top wall, a bottom wall, and a plurality of side walls (See walls surrounding 321, bottom wall 213, as seen in Fig. 3, and top wall 220), and wherein said bottom wall (213) is common to said load input conductor containment cavity (322, housing load input conductor equivalent to electric circuit housed within module 200, see [0036]) and said at least one Metal Oxide Varistors (MOVs) containment cavities (322 and 321 share common bottom 213).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LCDI device of Aromin to include at least one containment cavity including a plurality of walls to surround said at least one Metal Oxide Varistors (MOVs), and wherein said at least one Metal Oxide Varistors (MOVs) containment cavity plurality of walls includes a top wall, a bottom wall, and a plurality of side walls, and wherein said bottom wall is common to said load input conductor containment cavity and said at least one Metal Oxide Varistors (MOVs) containment cavities, as taught by Jakwani, because it can help prevent electrical arcing and heat from dissipating to other elements in case the MOV fails (see [0035] lines 4-7 of Jakwani) while keeping spacing efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838